                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                          CENTRAL DIVISION

JULIA PRINCE JONES                                                     PLAINTIFF


v.                            No. 4:19-cv-00527 PSH


KAREN GRANT and CALENE SCOTT                                       DEFENDANTS


                        MEMORANDUM AND ORDER

                                  I. Introduction

       Plaintiff Julia Prince Jones (“Jones”) filed this lawsuit against Nurse Karen

Grant and Sergeant Calene Scott (the “Defendants”) in both their individual and

official capacities pursuant to 42 U.S.C. § 1983, the Americans with Disabilities Act,

42 U.S.C. §§ 12101, et seq., as amended (“ADA”), the Rehabilitation Act of 1973,

29 U.S.C. § 794 (“RA”), the Arkansas Civil Rights Act (“ARCA”), and Ark. Code

Ann. § 16-118-107 (civil action by crime victim statute). Doc. No. 21. Jones alleges

that, while incarcerated at the Faulkner County Detention Center (“FCDC”), she was

placed in a restraint chair for many hours without appropriate medical treatment. Id.

Jones alleges that Sergeant Scott placed her in the restraint chair and Nurse Grant

was responsible for providing medical treatment while Jones was incarcerated at the

FCDC. Id. Jones seeks damages and injunctive relief, although she is no longer

incarcerated at the FCDC. Id. at 7-8.
      Before the Court is the motion for summary judgment, a brief in support, and

statement of undisputed material facts filed by the Defendants (Doc. Nos. 27-29).

Jones filed a response, supporting brief, and statement of disputed material facts

(Doc. Nos. 32-34). The Defendants filed a reply (Doc. No. 35). For the reasons

described herein, the Defendants’ motion for summary judgment is granted.

                                 II. Legal Standard

      Under Rule 56 of the Federal Rules of Civil Procedure, summary judgment is

proper if “the movant shows that there is no genuine dispute as to any material fact

and that the moving party is entitled to a judgment as a matter of law.” Fed. R. Civ.

P. 56(a); Celotex v. Catrett, 477 U.S. 317, 321 (1986). When ruling on a motion for

summary judgment, the court must view the evidence in a light most favorable to

the nonmoving party. Naucke v. City of Park Hills, 284 F.3d 923, 927 (8th Cir.

2002). The nonmoving party may not rely on allegations or denials, but must

demonstrate the existence of specific facts that create a genuine issue for trial. Mann

v. Yarnell, 497 F.3d 822, 825 (8th Cir. 2007). The nonmoving party’s allegations

must be supported by sufficient probative evidence that would permit a finding in

his favor on more than mere speculation, conjecture, or fantasy. Id. (citations

omitted). An assertion that a fact cannot be disputed or is genuinely disputed must

be supported by materials in the record such as “depositions, documents,

electronically stored information, affidavits or declarations, stipulations (including
those made for purposes of the motion only), admissions, interrogatory answers, or

other materials . . .”. Fed. R. Civ. P. 56(c)(1)(A). A party may also show that a fact

is disputed or undisputed by “showing that the materials cited do not establish the

absence or presence of a genuine dispute, or that an adverse party cannot produce

admissible evidence to support the fact.” Fed. R. Civ. P. 56(c)(1)(B). A dispute is

genuine if the evidence is such that it could cause a reasonable jury to return a verdict

for either party; a fact is material if its resolution affects the outcome of the case.

Othman v. City of Country Club Hills, 671 F.3d 672, 675 (8th Cir. 2012). Disputes

that are not genuine or that are about facts that are not material will not preclude

summary judgment. Sitzes v. City of West Memphis, Ark., 606 F.3d 461, 465 (8th

Cir. 2010).

                                        III. Facts

       Grant and Scott filed a statement of the material facts as to which they contend

there is no genuine dispute to be tried (Doc. No. 29). Grant and Scott also submitted

Jones’ medical records from Conway Regional Medical System (Doc. No. 29-1); an

affidavit by FCDC Jail Administrator Chris Reidmueller attaching relevant jail

policies1 and documents from Jones’ jail file (Doc. No. 29-2); an affidavit by Grant

(Doc. No. 29-3); and an affidavit by Scott (Doc. No. 29-4).



       1
        The policies provided by Defendants include the FCDC’s emergency medical
policy (Doc. No. 29-1 at 42-43); the FCDC’s detainee sick call policy (id. at 44-47); the
       Jones filed a response to the statement in which she admitted some of the facts,

admitted other facts but with qualifications or argument,2 and denied still other facts

with no explanation or citation to documentary evidence (Doc. No. 33).3 Jones also

submitted the following exhibits: Criminal Detention Facility Standards 2014 (Doc.

No. 32-1); Arkansas Department of Health Rules and Regulations for Hospitals and

Related Institutions in Arkansas (Doc. No. 32-2); the deposition of Jones4 (Doc. No.

32-3); the deposition of Defendant Karen Grant (Doc. No. 32-4); the deposition of

non-party Tracee Williams (Doc. No. 32-5); and the deposition of Defendant Calene

Scott (Doc. No. 32-6).

       Having reviewed the Defendants’ statement of facts, Jones’ response, and the

other pleadings and exhibits, the Court finds the following facts.

             Jones’ Attempted Suicide and Treatment at Conway Regional

       On February 4, 2019, Jones attempted to commit suicide by taking a large

number of barbiturates, and her husband took her to Conway Regional Medical



FCDC’s detainee health care policy (id. at 48-52); and the FCDC’s restraint chair policy
(id. at 53-55). Only the restraint chair policy is discussed herein.
       2
           The Court disregards any argument made in the parties’ statements of facts.
       3
         The non-moving party was instructed in the Court’s scheduling order to “state
with particularity that portion of the allegation denied, citing to any evidentiary support
for the denial.” Doc. No. 15 at 2.
       4
       By the time her deposition was taken, Jones had changed her last name to
Burbridge. The Court continues to refer to her as Jones.
Center’s Emergency Department.5 The hospital records reflect that at some point

after she arrived, Jones began screaming at, and threatening to kill, members of the

hospital staff; swinging at, and hitting, staff members; biting her husband; and

threatening to “blow up the emergency department.” Doc. No. 29-1, Conway

Regional Medical Records, at 13-14, 16, 21. Jones denies she committed assault and

battery.6 Doc. No. 33 at 1. The hospital records reflect that after Jones calmed down,

“she reported it was not a suicide attempt but that she just wanted to feel better after

a bad day.” Doc. No. 29-1 at 21. Jones also “endorsed remorse about biting her

husband while he was attempting to assist staff, threatening to kill [them].” Id. at

25. Jones was not given any medications at the Emergency Department, and she

was not admitted for further evaluation or treatment. Id. at 2-20. Upon discharge,

Jones was advised to see her primary care provider at her next available appointment.

Id. at 6. The Conway Police Department was contacted, and Jones was “disch[arged]

to law enforcement” at 8:02 p.m. Id. at 3. Her condition was listed as stable at the

time of her discharge. Id. at 4 & 25.



       5
       Defendants represent that Jones presented to Conway Regional on February 4,
2018. See Doc. No. 29 at 1. However, the hospital records reflect that Jones presented to
the Conway hospital on February 4, 2019. See Doc. No. 29-1 at 2.
       6
        In her deposition, Jones testified that she does not recall anything that happened at
the hospital but believes she may have lied about the number of pills she had taken. Doc.
No. 32-3 at 12, 20-22. She testified that she took 120 phenobarbital pills as well as Ambien,
Topamax, Keppra, and marijuana. Id. at 18-19. Jones was prescribed phenobarbital for
epilepsy. Id. at 18.
                            Arrest & Detention at FCDC

      Conway police officers arrested Jones for offenses that included assault and

terroristic threatening, then transported her to the FCDC where she was incarcerated.

Doc. No. 29-2, Riedmueller Affidavit and Jail Records, at 3-5. A notation on an

intake form reflects that Jones “did not remember being treated [at] the hospital—

stated she took 120 phenobarbitals trying to kill herself [and] would do so again . .

.” Id. at 9. Almost immediately upon entering the jail, she became disruptive,

banging her head on a door and threatening self-harm and suicide. Id. at 25-26; Doc.

No. 29-4, Calene Scott Affidavit, at 1.

      According to Defendant Sergeant Scott, a supervisor in booking, he

authorized Jones’ placement in a restraint chair for her own protection because of

her actions of self-harm. Doc. No. 29-4 at 1; Doc. No. 32-6, Deposition Testimony

of Calene Scott, at 4, 8. A restraint chair is a “slightly reclining chair with locking

straps at the ankles and wrists.” See Doc. No. 29 at 1. At 8:30 p.m., Corporal Joseph

Scott placed Jones in a restraint chair. Doc. No. 29-2 at 10, 25. While Defendant

Sergeant Scott does not recall assisting with Jones’ placement in the chair, he does

not dispute reports that indicate he did. Doc. No. 29-4 at 1. Sergeant Scott’s shift

ended at 11 p.m. on February 4, 2019, approximately two and one half hours after

Jones was placed in the restraint chair. Doc. No. 32-6 at 13.
      Jones remained incarcerated at the FCDC until February 6, 2019, when she

was involuntarily committed and taken to St. Vincent Hospital.               The Court

summarizes below restraint logs, incident reports, and statements from officers at

the FCDC to describe her time there.

                                   February 4, 2019

      A FCDC Suicide and Medical Watch Log dated February 4, 2019, indicates

that Jones was placed in the restraint chair at 20:30 (8:30 p.m.). Doc. No. 29-1 at

10. A box marked “suicide watch” was checked, and a box marked “medical watch”

was not checked.7 Approximately every 15 minutes, an officer initialed the watch

log and entered notations about Jones’ status. From 20:42 until 21:45, the notations

indicate that Jones was “yelling in chair.” From 22:00 until 22:30, the notations

indicate she was showering. From 22:45 until 1:00, the remarks indicate she was

yelling in the chair. The officers’ initials on this log include: JS, TS, TW, and KH.

                                   February 5, 2019

      Another log dated February 4, 2019, but starting at 1:00 a.m. also listed Jones

as being on suicide watch. Doc. No. 29-2 at 11. (It appears this is the log for the



      7
        The bottom of the form lists protocol for medical watch and for suicide watch.
The Medical Watch Protocol states that permission from nurse must be obtained; that the
inmate be closely monitored, checked every 15 minutes, and released when informed to
do so by the nurse; that a report must be placed in medical box at the end of shift; and
that medical directives must be followed with no deviation. The suicide watch protocol
simply states, “Make sure you follow the entire protocol.”
morning of February 5, 2019, since Jones was not incarcerated at the FCDC at 1:00

a.m. on February 4, 2019.) The remarks on this log indicate that Jones was checked

approximately every 15 minutes until 6:35 a.m. and was yelling in the chair at each

check. However, no remark was made between 2:49 and 3:15 a.m. or 3:30 and 4:00

a.m. (i.e., there is no notation of any kind at 3:00 a.m. or 3:45 a.m.). The officers’

initials on this log include: TW, TS, and KH.

      An incident report dated February 5, 2019, contains statements by two officers

regarding a bathroom break for Jones at approximately 3:00 a.m.8 Doc. No. 29-2 at

17. Officer Tracee Williams stated:

      On the above date approximated time I officer Tracee Williams and
      Officer Karrie Hall were instructed by to give Detainee Julia Jones a
      bathroom break. Before we let her up she threaten to shoot us and fight
      us as I uncuffed her I asked her was she going to be combative. She
      stated that she would not. She could not walk and did not have to use
      the bathroom so I put her back into the chair where she then started
      kicking and hitting Officer Hall and I. She then put her fingernails into
      Officer Hall. Officer Hall made several attempts to remove Detainee
      Jones. She then ended on the floor kicking. Corporal Joseph Scott then
      picked her up and put her into cell B20. This is all I have to report at
      this time. End of statement.

Id. Officer Karrie Hall stated:

      I OFFICER HALL WAS INSTRUCTED BY CPL. SCOTT TO GIVE
      DETAINEE JONES A BAHROOM BREAK. WENT DOWN TO
      UNLATCH HER AND ONCE THE HAND CUFF SHE KICKED
      OFFICER T. WILLIAMS AND DUGG HER NAILS INTO MY
      LEGS. I DID EVERYTHING I COULD TO GET HER OFF OF MY

      8
        FCDC jail records are quoted verbatim with no corrections for misspellings or
typographical errors.
      LEG. THEN CPL SCOTT STEPPED IN AND PICKED DETAINEE
      JONES AND TOOK HER TO B20. THIS IS ALL I HAVE TO
      REPORT AT THIS TIME. END OF STATEMENT.

Id.

      A new log dated February 5, 2019, appears to begin after the previous log

ended at 6:35 a.m. Doc. No. 29-2 at 12. Neither suicide watch nor medical watch

is checked on it. Id. The remarks state that Jones was sitting in the restraint chair at

6:45 a.m. and had her vitals checked at 7:00. At 7:15, the remarks state that Jones

was “placed back in the chair unable to walk or sitting on the bench w/o falling.” At

7:45, she was listed as sitting in the restraint chair. At 8:00 a.m., her vitals were

taken again, and she stated she was not suicidal. These entries were all initialed by

KM with the number 328.

      An incident report dated February 5, 2019, at 7:15 a.m., created by Corporal

Kristin McCann states:

             On the above date and approximate time, Officer Martin and
      myself went to let Detainee Jones out of the chair. Detainee Jones
      couldn’t walk on her own so we took her vitals and moved her to the
      bench. Detainee Jones couldn’t sit without falling so we placed
      Detainee Jones back in the chair for her safety. I talked to Nurse Grant
      about Detainee Jones and [she] told me to have her pee in a cup. I let
      Detainee Jones out of the chair to use the bathroom. She couldn’t
      undress herself so I helped her. Detainee Jones states she could use the
      bathroom after about 10 minutes of trying. Detainee Jones then laid
      down on her mat. Approximately, five minutes later Detainee Jones
      was yelling and beating on the door. Detainee Jones was placed back
      in the chair. While Detainee Jones was in the chair she stated she was
      going to kill herself a lot. This is the end of my statement.
Id.

       Another medical and suicide watch log dated February 5, 2019, indicates that

Jones was placed back into the chair at 8:40 a.m. “hitting on door.” Doc. No. 29-13.

At 8:55, she was “in chair talking,” and at 9:00 and 9:15, “yelling.” The officers’

initials on this log include: TG and KM. There are no entries after 9:15 a.m. on this

log.

       A final log dated February 5, 2019, listed Jones as on Suicide Watch and states

that she was placed in the chair at 16:10 (4:10 p.m.). Doc. No. 29-2 at 14. Remarks

recorded approximately every 15-30 minutes state that she was talking, screaming,

or yelling until 23:00 (11:00 p.m.) when she was let out of the chair and placed in

room #20. These entries were initialed by KM, TG, and KH. There are no additional

notations on this log, and the next log (described below) begins at 6:50 a.m. the next

day.

       Officer Tracee Williams wrote an incident report stating:

       On [February 5, 2019, at 22:18 (10:18 p.m.)] I Officer Tracee Williams,
       Officer Thomas Samanich, Corporal Joseph Scott, Sgt. Calene Scott,
       where going to take Detainee Jones out of cell B20. After she had
       bangged her head against the door. Then as we went into get her out
       she then dug her fingernails into myu arm, scratching my arm. Officer
       Samanich, Corporal Scott, Sgt. Scott and I restrained her in the chair.
       Detainee Jones then tried to spit on me where we then put a spit mask
       on her. This is all I have to report at this time. I am submitting this for
       your review. End of statement.
Doc. No. 29-2 at 17-18. Based on the suicide watch log for this date, this incident

may have occurred in between the checks on Jones at 22:10 and 22:32. See id. at

14.

                                 February 6, 2019

      Corporal Joseph Scott wrote the following incident report:

      On [February 6, 2019, at 6:00 a.m.] detainee Jones, Julia was brought
      out her cell for fingerprints she wouldn’t act right while I was doing her
      fingerprints so Officer Tracee Williams took over and started to process
      with the fingerprints. As Officer Williams started to continue she began
      to fall in between the AFIS and the wall. Not only did she just fall but
      she wouldn’t get up and had her hand grabbing the back of the AFIS
      machine and wouldn’t let go so I drive stun her and then she let the
      AFIS machine go. After trying and trying to get her to finish she then
      swung on Officer Karrie Hall and Officer Hall and Officer Williams
      took her to go to the ground using the least amount of force as possible.
      After getting her back up to fingerprint her left hand she then jerked
      away from Officer Williams and then swung at me so I sprayed her with
      a 5 second burst of OC spray. End of my statement.

Doc. No. 29-2 at 18. Regarding the same incident, Officer Hall stated:

      DETAINEE JULIA JONES WAS INSTRUCTED TO WAKE UP SO
      SHE COULD GET HER FINGER PRINTS DONE AND SHE
      WOULD NOT GET UP SO CPL. SCOTT ASKED ME TO COME
      DOWN AND GET HER UP SO I DID. I OFFICER HALL HELP
      DETAINEE JULIA JONES FIND HER WAY OUT OF CELL #B20
      TO THE FINGER PRINT WALL. I THEN TRIED TO HELP CPL.
      SCOTT HOLD HER UP WHILE HE DOES HER FINGER PRINTS.
      SHE KEPT TALKING STUFF SO OFFICER WILLIAMS TOOK
      OVER DOING THE FINGER PRINTS. DETAINEE JULIA JONES
      BEGAN TO TRY AND RUN AWAY AND WHILE TRYING TO
      GET AWAY SHE SWINGS ON OFFICER WILLIAMS AND I SO
      CPL. SCOTT TASED THE DETAINEEE. SHE GOT BACK UP
      SAID “SO YOU THINK THAT SHIT HURT ME I BEEN TASED
      BEFORE”. THE OFFICER WILLIAMS TRIED TO FINISH FINGER
      PRINTS AND SHE NOT WANT TO COMPLY THEN CPL. SCOTT
      PEPPER SPRAYED THE DETAINEE. FINALLY FINISHED HER
      FINGER PRINTS ONCE IT WAS TIME FOR HER TO SIGN HER
      NAME ON THE FINGER PRINTS SHE SWUNG ON OFFICER
      WILLIAMS AND OFFICER WILLIAMS TOOK DETAINEE TO
      THE GROUND AND OFFICER SAMANICH HELPED TAKE
      DETAINEE TO B20. ABOUT 15 MIN LATER OFFICER
      WILLIAMS AND I TOOK DETAINEE JULIA JONES TO THE
      SHOWER ROOM TO DETOX HER. THIS ALL I HAVE TO
      REPORT AT THIS TIME. END OF STATEMENT.

Doc. No. 29-2 at 18. An interoffice memo by Officer Hall contains the same

statement but also states: “THERE WERE NO TEETH MISSING FROM HER

MOUTH AT ALL. SHE STILL HAD ALL TEETH.” Id. at 20.

      Officer Williams also wrote an incident report about the February 6, 2019

fingerprinting incident. Doc. No. 29-2 at 18-19. She wrote:

      ON [February 6, 2019 at approximately 6:00 a.m.] I OFFICER
      TRACEE WILLIAMS ASSISTED CORPORAL JOSEPH SCOTT,
      OFFICER KARRIE HALL, OFFICER THOMAS SAMANICH.
      CORPORAL SXOTT ASKED OFFICER THOMAS SAMANICH TO
      HOLDER HER UP WHILE HE WOULD FINGERPRING
      DETAINEE JONES, JULIA, SHE WAS NON COMPLIANT SO I
      ASKED OFFICER SAMANICH TO STEP ONTO THE PODUUM
      TO ASSIST CORPORAL SXOTT AND OFFICER HALL. WHEN I
      STEPPED DOWN SHE TOLD ME “MY WRIST HURT AND THAT
      SHE WOULD DO IT HERSELF. I THEN GOT ABOUT THREE
      FINGERS DONE. THEN JERKED WAY FROM ME TO TRY AND
      SWING HER FIST AT OFFICER HALL I THEN GRABBED HER
      ARM AND TOOK HER TO THE GROUND AND TOLD HER “YOU
      WILL NOT HIT ANOTHER OFFICER” SHE THEN GOT UP AND
      YELLED AND CUSSED AT OFFICER HALL AND CORPORAL
      SCOTT, SHE THEN SAID “IM NOT DOING THE FINGERPRINTS
      AND FELL BETWWEN THE WASLL AND FINGERPRINTS AND
      FELL BETWEEN THE WALL AND FINGERPRINT MACHINE.
      OFFICER HALL THEN TRIED TO ASSIST ME IN TRYING TO
      REMOVE HER. SHE STILL DID NOT MOVE. CORPORAL
      SCOTT THEN TASED HER. SHE THEN GOT UP AND REFUSED
      TO DO ANYTHING AT THIS TIME. CORPORAL SCOTT THEN
      MASED HER. ABOUT THREE MINUTES LATER I FINSHED HER
      FINGERPRINTS AND SHE THEN JERKED AWAY FROM AS IF
      SHE GOING TO HIT ME AS IT WAS IT WAS TIME FOR HER TO
      HAVE HER SIGNATURE AS SHE AS SHE SWANG HER FIST AT
      ME I THEN TOOK HER TO THE GROUND WITH AT LEAST
      FORCE AS POSSIBLE. OFFICER SAMANICH ASSISTED HER
      ON PUTTING HER IN THE CELL. THIS IS ALL I HAVE TO
      REPORT AT THIS TIME I AM SUBMITTING THIS FOR YOUR
      REVIEW.

Id.

      A FCDC Restraint Chair Log dated February 6, 2019, indicates that Jones was

yelling in the chair at 6:50 and 7:00 a.m. Doc. No. 29-2 at 15. The remarks state

that she had a bathroom break at 7:15 and 7:30 a.m. At 7:49, the log documents that

Jones “stated that when she gets out of here she’s going to blow her head off. KB

384.” At 7:53, she was recorded as having used racial slurs against officers and

threatening to “put her wrath” on them when she gets out of the chair. The remarks

indicate she was yelling at 8:05 and was allowed a bathroom break at 8:15 before

being put back in the chair at 8:31. She was sitting in the chair at 8:45, 9:00, and

9:15, and had a bathroom break at 9:25. At 10:00, she was yelling, and stated she

was going to break her wrist at 10:25. At 10:30, she was removed from the chair

and chained for court. The entries only contain one officer’s initials and number:

KB 384. There are no additional notations on this log.
       A suicide log form dated February 6, 2019, picks up where the last log ended.

Doc. No. 29-2 at 16. It indicates that Jones was “placed in chair for hanging herself”

at 11:20 a.m., and then continued yelling, threatening staff, and being combative

until 12:30 p.m. At 12:45, she threatened to hurt herself as soon as she gets up. The

log indicates she was at court for an involuntary commitment hearing from 13:00

until 14:05, when she was placed back in the chair. The officers initialing this log

include: 337 TD, 369 BH, 332 TK, and 392 JC.

       Jones was released to St. Vincent Hospital later that day.9 Id. at 33.

                          Statement by Corporal Joseph Scott

       Jones’ jail records include the following statement by Corporal Scott.

       Detainee Julia Jones was brought into the facility for possible suicide.
       She was stating that she was trying to kill herself. So we put her on
       suicide watch in the restraint chair. After following our restraint
       chair/suicide policy we had to restart the process because after her time
       was that she would stay again she was going to try to kill herself if we
       got her out of the chair. This is the end of my statement for the first day.
       The next day as we was walking into the booking she was in the
       restraint chair again for the same reasons. She kept stating that she was
       going to try to kill herself. After she calm down she was placed into B
       20 where she was sleep. Time was whining down for first appearance
       as she had to be fingerprinted to even go to court. So Officer Karrie
       Hall and I entered B20 to get her up. While we trying to fingerprint her.
       She started to refuse to even be fingerprinted. She tried to spit in Officer
       Tracee Williams face and Officer Karrie Hall face but her mouth was

       9
          An inmate tracking from indicates that she was moved from cell B20 to 508 on
February 6, 2019, at 18:55 (6:55 p.m.). Doc. No. 29-2 at 56. Jail Administrator
Reidmueller explained in his affidavit that “508” refers to an out-of-facility assignment.
Id. at 1.
      so dry that she couldn’t. She fell between the a FIS machine in the wall
      and grabs hold onto the a FIS machine where we couldn’t even get her
      up so I had to drive stun her to even try to get to let go we finally gotten
      her up to fingerprint and she started to be combative again. There’s was
      she sprayed a one second burst of OC spray. After that she was detoxed.
      This is the end of my statement for that day. The next day she was
      brought back from the hospital and I was letting her know what happens
      and she stated that she didn’t remember anything that happened but the
      only thing that she remembered that she tried to kill herself. This is the
      end of my encounter with detainee Julia Jones.
Doc. No. 29-2 at 25.

                       Statement by Officer Thomas Samanich

      Jones’ jail records include the following undated statement by Officer Thomas

Samanich.

       . . . I Officer Thomas Samanich was working in booking when detainee
      Jones, Julia came in. Corporal Joseph Scott, officer Karie Hall, Officer
      Tracee Williams, and I were told she was suicidal and she was being
      combative. We put here in the restraint chair to prevent her from hurting
      herself and others. We followed our policy took her out of the chair
      every hour to use the facilities. She would act up every time we did this.
      When her time was up in the restraint chair we would take her out and
      put her in the cell. Every time we did that she would start banging on
      the door. She would get combative towards us so we put her in the
      restraint chair. After the third time we took her out we had to do her
      fingerprints. Officer Williams was attempting to do them when he
      starting to fight with her and was trying to spit at her. She would pretend
      to fall in between the AFIS machine. When corporal scott, officer hall,
      and officer williams would get her back up she would start fighting
      again. This is we corporal warned he would stun her. She did not listen
      so he dry stunned her. Officer williams got her fingerprints done and
      put her in her cell. This is the end of my report.

Doc. No. 29-2 at 26.
                           Testimony of Tracee Williams

      Non-party Tracee Williams was an officer at the FCDC while Jones was

incarcerated there in February 2019. Doc. No. 32-5, Deposition Testimony of Tracee

Williams, at 5. In her deposition, she testified that the restraint chair at the FCDC

was not used to punish inmates but to protect them from harming themselves or

others. Id. at 7. She recalled that Jones behaved abnormally and was combative and

aggressive and banged her head against the wall. Id. at 5, 8-9. Williams explained

that when an inmate is harming themselves, FCDC officers would put them in the

restraint chair and call the nurse. Id. at 9, 14. She said that if the nurse instructed

them that the inmate needed to be removed from the chair, they would remove the

inmate. Id. at 10. Williams also recalled that at one point, Jones had calmed down

and was removed from the chair to go to the bathroom and then placed in her cell

where she took a nap, but she began banging her head again once she woke. Id. at

16.

                        Testimony of Sergeant Calene Scott

      In his deposition, Sergeant Scott testified that he had been trained to use the

restraint chair when an inmate was combative or threatened to hurt himself. Doc.

No. 32-6 at 5. He also testified that the restraint chair is not used as punishment;

instead, it is used to protect the inmates from harming themselves or others. Id. at

5, 9 & 18. He further testified that pursuant to the policy in effect when Jones was
incarcerated, inmates could be kept in the chair for up to four hours. The policy also

provided that an officer check on the inmate every 15 minutes to make sure they

were okay and the cuffs were not too tight. Id. at 6-7. Sergeant Scott explained that

after an inmate is in the restraint chair for four hours, he is placed in a cell. However,

if an inmate continues to hurt himself, he would be put back in the chair. Id. at 10.

He explained that inmates are also allowed to use the bathroom within certain times

while they are in the chair. Id. at 35. Scott explained that the restraint chair is not

placed in a room but in an open area in front of cameras. Id. at 15 & 32-33.

      Sergeant Scott testified that a nurse is informed when an inmate is placed in

the chair, especially if the inmate has hurt himself. He did not contact the nurse in

Jones’ case because he was not “running the shift.” Id. at 10 & 13-14. Corporal

Joseph Scott was running the shift. Id. at 23. According to Sergeant Scott, a nurse

is present in the facility from 8:00 a.m. until 4:30 p.m. If an inmate is placed in a

restraint chair after hours, the nurse is called on the phone and can come to the

facility if necessary. Id. at 30.

                            FCDC Restraint Chair Policy

      Jail Administrator Captain Chris Riedmueller provided a copy of the FCDC’s

relevant jail policies with his affidavit. Doc. No. 29-2 at 1. The restraint chair policy

provides “specific information regarding the use of any ‘restraint’ chair device in the

detention facility and to make certain that all employees are familiar with this
policy.” Id. at 53. It defines a restraint chair as a “chair type device equipped to

restrain or limit the movement of persons who, because of their behavior and actions

create a substantial risk of danger to themselves, others and/or damage to property

and must be restrained.” Id. The policy states that staff members must obtain the

approval of the shift supervisor “to use the restraint chair as necessary to control

subjects who display behavior which creates a substantial risk of destruction of

property or who places themselves and/or others in danger of physical harm.” Id.

The policy provides detailed instructions for placing an inmate in the chair, including

how to fasten handcuffs, lap belts, leg shackles, and arm belts. Id. It provides that

a disposable spit mask may be used if the inmate spits on deputies placing the inmate

in the chair. Id. The remainder of the policy provides:

      2.     Miscellaneous Information:

             a.    Shift supervisor must authorize the use of the restraint
      chair. If medical requests an inmate be placed in the restraint chair for
      medical reasons, the shift supervisor will arrange for adequate staff to
      assist medical in placing the inmate in the chair.

             b.     The restraint chairs will be kept in areas of frequent use.

             c.    The restraint chair may be moved to any location in the
      facility where it might be needed. The chair may be moved to an
      inmates’ location and the inmate secured in place to facilitate
      movement of the inmate and the protection of the inmate and/or others
      from injury.

             d.    Inmates who are placed in the restraint chair will be kept
      isolated from other inmates.
      e.     The shift supervisor will be responsible for ensuring all
appropriate incident reports, medical and mental health reports,
observation reports and/or any other written documents are completed
and updated as required.

      f.     Only staff members who have been trained in the use of
the restraint chair and other restraint equipment will be allowed to
secure restraint devices on any inmate.

      g.     The shift supervisor will be present and will directly
supervise the placement of any inmate and a restraint chair, if possible.

       h.   The shift supervisor, in conjunction with medical, will
monitor the current conditions and behavior of the inmate in order to
determine when it is appropriate to remove the inmate from the restraint
chair.

       i.    When an inmate is removed from the restraint chair, staff
will examine the inmate for any injuries that might have been sustained
during the incident this will be documented in the inmates booking
records and noted in the shift supervisors report.

       j.      After each use all buckles, straps and other restraints on
that restraint chair will be returned to appropriate “ready” positions and
checked for any defects or damage.

      k.    Care and maintenance of all restraint devices are very
important and will follow the recommendations of the manufacturer.

      3.     Observation of Inmate in Restraint Chairs:

      a.    A written observation log will be maintained for any
inmate who is placed in a restraint chair. (See attachment #1)

      b.     Inmates placed in a restraint chair will be offered an
opportunity once every hour to use the bathroom and/or consume their
meals. Should the inmate continue to exhibit violent behavior they will
be placed in restraints before being removed from the restraint chair to
use the bathroom or consume a meal.
                c.      Staff will examine the inmate a minimum of once every
      hour.

             d.     An inmate will not be held in the restraint chair for more
      than four (4) hours except in medical cases. In cases where an inmate
      is placed in a restraint chair for medical reasons, medical personnel will
      confirm with a shift supervisor, but medical personnel will make all
      decisions concerning the inmate.

             e.     Staff members will maintain direct intermittent
      surveillance of any restrained inmate. Observations will be made a
      minimum of four (4) times every hour. If a staff member observes a
      loss of circulation in the hands or feet of an inmate in restraints, the
      staff member will adjust the restraints to provide for appropriate
      circulation to be returned to the limb.

                     No adjustments will be made to any restraint devices
                     without sufficient staff present to maintain control of the
                     situation.

                .If an inmate complains of pain caused by restraint devices and/or
                     placement or position in the chair, the observing staff
                     member will follow the medical protocol.
Id. at 54-55.

      In his affidavit, Riedmueller stated that jail staff at the FCDC are trained under

a comprehensive training system that meets or exceeds that required by state law.

Doc. No. 29-2 at 1. He explained that the “training includes jail standards training,

basic medical and emergency response training, use of force training, and training

in the policies of the jail, including, but not limited to training in the use of the

restraint chair.” Id. He also stated that the chain-of-command and reporting systems

in the jail ensured that jail employees were properly supervised. Id. at 2.
                          Treatment by Nurse Karen Grant

      Defendant Karen Grant works as a Licensed Practical Nurse (LPN) at the

FCDC. Doc. No. 29-3, Karen Grant Affidavit, at 1; Doc. No. 32-4, Deposition

Testimony of Karen Grant, at 4. Grant first became aware of Jones the morning of

February 5, 2019, when she arrived at work. Grant was informed that Jones was in

the restraint chair based on her having made threats of self-harm and harm to others.

Doc. No. 33 at 3; Doc. No. 29-3. Grant was also informed that Jones had been

transferred to the jail from the hospital, where she had been treated for an alleged

overdose of barbiturates, taken in an apparent attempt at self-harm or suicide. Id.

Grant’s understanding, both then and now, is that federal law requires a hospital to

certify the medical stability of the patient prior to releasing the patient.10 Doc. No.

29-3 at 3; Doc. No. 32-4 at 14, 19. In her deposition, Grant testified that she was

not contacted when Jones was initially placed in the restraint chair, the night before

she came on duty. Doc. No. 32-4 at 6. She explained:

      While in the intake call, she refused all medical treatment and they
      decided they did not need to call, which I sent an e-mail to their superior
      saying that even if she received – or even if she refused all medical
      treatment, they should have still at least started a medical watch for her,
      or called me to have one started.


      10
         Jones maintains that Grant’s understanding is inadmissible because she was
acting outside the scope of her practice. Doc. No. 33 at 3. Regardless of Jones’ position,
the records from Conway Regional document that Jones was stable when discharged to
Conway Police. See Doc. No. 29-1 at 4 & 25.
Id.; see also id. at 18-19. According to Grant, if an inmate is placed on medical

watch, his or her vital signs are checked every 30 minutes to an hour. Id. at 37. If

the vital signs are not normal, the nurse is to be contacted. Id.

      Before Grant’s first encounter with Jones on February 5, one of the jailers

took Jones’ vital signs on two occasions, at 7 and 8 a.m. Doc. No. 33 at 6; Doc. No.

29-3 at 2. Grant testified that vital signs include: blood pressure, temperature, pulse,

pulse ox, and respiration. Doc. No. 32-4 at 37. Grant does not remember seeing or

being advised of those readings at the time they were taken. The readings, however,

did not indicate an emergency medical condition, particularly in light of Jones’

extreme anger, and, in fact, improved from 7 to 8 a.m.11 Doc. No. 33 at 6; Doc. No.

29-3 at 2.

      Grant first encountered Jones on February 5, 2019, between 8 and 9 a.m. Doc.

No. 32-4 at 40. Grant asked Jones for permission to take her vital signs or otherwise

provide medical assistance. Doc. No. 33 at 5; Doc. No. 29-3 at 2; Doc. No. 32-4 at

40-41. Jones verbally refused and yelled at Grant. Id. Grant repeated her request a

number of times that day and the next. Each time, Jones refused to allow Grant to

take her vital signs or provide any assistance.12 Id. According to Grant, Jones was



      11
           Jones denies this assertion by Grant with no explanation. Doc. No. 33 at 6.
      12
         Grant also claims that she offered to help Jones untangle her hair, and Jones
refused that offer as well. Doc. No. 29-3 at 2. Jones denies this with no explanation.
fully coherent each time they interacted on February 5 and 6, 2016, and Jones

responded appropriately, but aggressively. Id. Grant testified that Jones screamed

profanities and repeatedly threatened Grant and any staff in the vicinity. She also

repeatedly threatened to hurt or kill herself if she was let out of chair. Id. Grant saw

no visible symptoms of any emergency medical condition.13 Doc. No. 33 at 5-6;

Doc. No. 29-3 at 2; Doc. No. 32-4 at 49.

      Grant testified that she conducted a skin assessment on Jones, noting a shallow

abrasion and a hematoma on her neck as well as minimal swelling and cuff marks

where she had pulled on the restraints. Doc. No. 32-4 at 43. See also Doc. No. 29-

2 at 9 (copy of skin assessment completed at 12:30 on February 5, 2019). Jones told

Grant she did not remember being treated at the hospital, but said she took 129

phenobarbitals to kill herself. She said she would do so again if released. Id. Jones

did not ask to see a doctor at any time, and Grant did not discuss Jones with the jail

physician, Dr. Garry Stewart. Doc. No. 32-4 at 6-7 & 47-48.

      In response to Jones’ reported barbiturate overdose and her threats of self-

harm, Grant completed an affidavit seeking Jones’ involuntary commitment on




Doc. No. 33 at 5. Whether or not Jones allowed Grant to help untangle her hair is not a
material fact in this case.
      13
           Jones denies this assertion by Grant with no explanation. Doc. No. 33 at 6.
February 5, 2019. She had the affidavit filed with the court the same day.14 Doc.

No. 33 at 6; Doc. No. 29-3 at 2-3; Doc. No. 29-2 at 25-26. Regarding the involuntary

commitment, Grant testified:

        . . . as soon as I found out the next day that she had tried to kill herself,
        I put her in for an involuntary commitment, not because of mental
        health reasons; because anybody that is suicidal by definition that has
        come in from trying to commit suicide is placed. An involuntary
        commitment is placed. It goes before a judge and the judge determines
        whether they need to be involuntary committed or not.

Doc. No. 32-4 at 20.         On February 6, 2019 (the next day), an involuntary

commitment was ordered by Judge Clawson, and Jones was sent to St. Vincent

Hospital that day. Doc. No. 33 at 6; Doc. No. 29-3 at 2-3; Doc. No. 29-2 at 28-31

& 54.

        Finally, Grant stated that Jones was not in the restraint chair the entire time

she was at the FCDC. Id. She explained that Jones would have been offered a

bathroom break every hour according to policy. Id. at 41-42. Grant further




        14
          Jones inexplicably states that she denies this fact because she was tased in her
cell and suffered injuries. Doc. No. 33 at 6. Whether Jones was tased has nothing to do
with Grant’s preparation of an affidavit to have her committed. Further, Jones does not
allege that she was tased by either defendant in her amended complaint, and she does not
assert any claim based on being tased. See Doc. No. 15. “‘A plaintiff may not amend
[his] complaint through argument in a brief opposing summary judgment.’” Ferrell v.
Fitzpatrick, No. CIV. 17-5084-JLV, 2020 WL 2220243, at *15 (D.S.D. May 7, 2020)
(quoting WireCo WorldGroup. v. Liberty Mut. Fire Ins. Co., 231 F. Supp. 3d 313, 318
(W.D. Mo. 2017)). Jones has not sought leave of the court to amend her complaint to
include any claims based on being tased. Accordingly, the Court will not consider those
allegations.
explained that every time Jones was released from the restraint chair, she tried to

harm herself and had to be put back into the restraint chair. Id. at 42.

      On February 13, 2019, Jones returned to the jail, after spending a week in the

hospital and a mental health facility.15 Doc. No. 33 at 6; Doc. No. 29-3 at 3; Doc.

No. 29-2 at 32-28 & 54. On February 14, 2019, Jones bonded out of jail before her

appointment to see the jail physician. Doc. No. 33 at 7; Doc. No. 29-3 at 3; Doc.

No. 29-2 at 39.

      Grant testified that the restraint chair at FCDC is not used for medical

purposes. Instead, it is used to prevent an inmate from harming herself or others.

Grant is usually notified when an inmate is placed in the restraint chair, but she has

no authority to place an inmate in the chair or to remove the inmate from the chair.

Doc. No. 32-4 at 11-12, 24-25 & 34.

                               Testimony of Julia Jones

      In her deposition, Jones testified that her first memory after overdosing on

February 4, 2019, was when officers at the FCDC tased her to wake her up. Doc.

No. 32-3 at 22-23. She recalls that Officer McCannon told her they tased her in




      15
         Grant states that upon Jones’ return, Grant set up a comprehensive medication
and treatment plan for Jones, which included ordering her medications and setting an
appointment to see the jail physician the next day. Doc. No. 33 at 7. Grant’s treatment of
Jones upon her return is not material to this case. Jones has not asserted any claims
against Grant based on her treatment after she returned to the jail on February 13. See
Doc. No. 15.
order to wake her up and directed officers to tase her in certain areas, but is not sure

when this occurred. Id. at 23 & 69-75. Jones also claims she was maced and tased

in the restraint chair and choked with a spit mask; she does not remember when these

incidents occurred. Id. at 24-25 & 72-73. She believes mace was left in her eyes for

a long time. Id. at 56. Jones does not recall which officers took these actions. Id.

at 25 & 34. She also remembers being tased in the shower and believes she was

tased multiple times.16 Id. at 34 & 74-75.

      Jones testified her “pieces of memory” from her incarceration at the FCDC

mostly involved being in the restraint chair. Id. at 23-24. She further testified that

she could not recall first being put in the restraint chair, but believes she spent most

of her time at the FCDC in the restraint chair before she was taken to St. Vincent

Hospital. Id. at 27. She specifically recalls an unknown male officer informing her

that her time in the restraint chair would be doubled every time they started over and

told her she would have to stay in the chair 24 hours. Id. Jones recalled urinating in

the restraint chair at some point but does not know when this occurred. Id. at 54.

She also remembered having some restroom breaks but had trouble standing to use

the restroom. Id. at 85. Jones testified she does not remember yelling or screaming

in the restraint chair but does remember sleeping some. Id. at 66.



      16
         Jones makes no excessive force claims in her amended complaint related to
being tased or maced. See Doc. No. 21.
      Jones does not recall the fingerprinting incident or threatening officers. Id. at

54-55. She does not dispute that she threatened suicide at the FCDC, and specifically

recalls asking an officer to shoot her at one point. Id. at 28. She also remembers

trying to hang herself with a blanket and claims that officers then threw her to the

ground, punched her, and slammed her head into the floor, cracking a bridge in her

mouth.     Id. at 35-38. Jones testified she did not know which officers took these

actions, but remembers that Nurse Grant and Officer McCannon were present.17 Id.

      Jones stated she asked Nurse Grant for medical help a number of times but

Grant refused. Id. at 39. She disputed that she refused medical treatment at the jail.

Id. at 51. Jones claims that she was not allowed to call her husband to obtain her

epilepsy medications, but does not state that she requested it from Nurse Grant. Id.

at 33. Jones testified that Grant delayed medical care for an overdose, but provides

no evidence to support that claim. Id. at 63 & 78. She does not know what treatment

she received at St. Vincent Hospital, but knows that she was not released back to the

FCDC until her phenobarbital levels were safe. Id. at 78. She claims she may now

suffer from post-traumatic stress disorder but has not been diagnosed. Id. at 78-79.

She also claims that she sustained the following injuries at the FCDC: a missing




      17
         Again, Jones makes no excessive force claims in her amended complaint related
to being punched, thrown to the ground, or of her head being slammed to the floor. See
Doc. No. 21.
tooth; a black eye; choke marks on her throat; scabbing from being stomped on; a

bruise on her left elbow; and tase marks. Id. at 60.

                                     IV. Analysis
      A.     ADA & RA Claims

      Jones sues the Defendants under Title II18 of the ADA and section 504 the

RA. She concedes that she may not sue Defendants in their individual capacities for

violations of the ADA or RA.19 See Doc. No. 32-5. Jones’ official capacity claims

are construed as claims against Faulkner County. See Murray v. Lene, 595 F.3d 868

(8th Cir. 2010); Liebe v. Norton, 157 F.3d 574 (8th Cir. 1998).

      The Court considers Jones’ official capacity ADA and RA claims together

because the two laws are “‘similar in substance’ and, with the exception of the RA’s

federal funding requirement, ‘cases interpreting either are applicable and

interchangeable’ for analytical purposes.” Bahl v. Cty. of Ramsey, 695 F.3d 778,




      18
          The ADA is divided into three titles: Title I applies to discrimination in
employment, 42 U.S.C. §§ 12111-12117; Title II applies to discrimination in public
services, 42 U.S.C. §§ 12131-12165; and Title III applies to discrimination in public
accommodations, 42 U.S.C. § 12181-12189. “State prisons fall squarely within the
statutory definition of ‘public entity,’ which includes ‘any department, agency, special
purpose district, or other instrumentality of a State or States or local government.’”
United States v. Georgia, 546 U.S. 151, 154 (2006); Pennsylvania Dept. of Corrections v.
Yeskey, 524 U.S. 206, 210 (1998)) (citing 42 U.S.C. § 12131(1)(B)).
      19
        There is no individual liability under the ADA or the RA. See Dinkins v. Corr.
Med. Servs., 743 F.3d 633, 634 (8th Cir. 2014); Alsbrook v. City of Maumelle, 184 F.3d
999, 1005 n. 8 (8th Cir. 1999).
783 (8th Cir. 2012) (quoting Randolph v. Rodgers, 170 F.3d 850, 858 (8th Cir.

1999)). To establish a prima facie case of disability discrimination under the RA or

ADA, a plaintiff must prove that: “1) he is a person with a disability as defined by

statute; 2) he is otherwise qualified for the benefit in question; and 3) he was

excluded from the benefit due to discrimination based upon disability.” Randolph

v. Rodgers, 170 F.3d 850, 858 (8th Cir. 1999) (citations omitted). See also 42 U.S.C.

§ 12132; 29 U.S.C. § 794(a). The RA also requires that the program or activity from

which a person is excluded receive federal financial assistance.20 29 U.S.C. § 794(a).

       Jones has not established a prima facie case of disability discrimination. First

and foremost, she has not clearly described her alleged disability21 or why she would

be considered “a qualified individual with a disability” within the meaning of the

ADA.22 In one part of her Amended Complaint, Jones identifies her disability as


       20
        Defendants do not contest that the RA is applicable to them, suggesting that
Faulkner County receives federal funding.
       21
          The ADA defines “disability” as “(A) a physical . . . impairment that
substantially limits one or more major life activities . . . (B) a record of such an
impairment; or (C) being regarded as having such an impairment.” 42 U.S.C. §
12102(1)(A)–(C). See also 29 U.S.C. § 705 (defining “individual with a disability” as
“any individual [that] has a physical or mental impairment which for such individual
constitutes or results in a substantial impediment to employment).

       22
          The ADA defines a “qualified individual with a disability,” as “an individual
with a disability who, with or without reasonable modifications to rules, policies, or
practices, the removal of architectural, communication, or transportation barriers, or the
provision of auxiliary aids and services, meets the essential eligibility requirements for
the receipt of services or the participation in programs or activities provided by a public
entity.” 42 U.S.C. § 12131(2).
mental impairment. See Doc. No. 21 at 4. In another, she claims depression as her

disability.23 Id. at 7. In her response to the Defendants’ motion for summary

judgment, Jones asserts, for the first time, that her disability stems from PTSD she

suffered as the result of childhood sexual trauma and epilepsy. Doc. No. 32 at 4.

While Jones’ suicide attempt on February 4, 2019, indicates that she suffered from

some mental illness or depression at that time, she alleges no facts and provides no

evidence to show that she is disabled within the meaning of the ADA or RA.

Specifically, she does not claim that mental illness or depression substantially limits

her major life activities, that she has a record of mental illness or depression, or that

she is viewed as having mental illness or depression as an impairment.24

Additionally, she does not claim a physical or mental impairment that results in a

substantial impediment to employment. She has not provided any medical

documents to establish she has a disability within the meaning of the ADA and RA.

Additionally, she has provided no evidence that the Faulkner County Sheriff’s Office

had any knowledge that she suffered from a disability. An arrest for aggressive

behavior and claims of self-harm do not establish the existence of a disability.


      23
          In her response to the Defendants’ motion for summary judgment, Jones
acknowledges that the ADA does not protect persons who illegally abuse drugs, but
argues it protects suicidal individuals who use legal drugs inappropriately. Doc. No. 32
at 4.
      24
         See generally Heisler v. Metro. Council, 339 F.3d 622, 629 (8th Cir. 2003)
(describing requirements to describe disability within the meaning of the ADA).
      Furthermore, even if one assumed that Jones had a disability as defined by the

ADA or RA, the modification or accommodation she asserts she should have

received is better medical treatment. A claim for medical treatment is not cognizable

under the ADA or RA. See A.H. v. St. Louis Cty., Missouri, 891 F.3d 721, 729–30

(8th Cir. 2018) (citing Shelton v. Ark. Dep't of Human Servs., 677 F.3d 837, 843 (8th

Cir. 2012); Burger v. Bloomberg, 418 F.3d 882, 883 (8th Cir. 2005)).

      Jones also fails to establish exclusion from a benefit or service due to

discrimination based on a disability. In her Amended Complaint, Jones generally

states that she was “denied program access.” Doc. No. 21 at 4-5 & 7. However, she

does not describe or provide any evidence of any program or service she was denied

based on her purported disability as a result of discrimination. She states that

Defendants refused “to enact policies that recognized persons with disabilities have

impairments that require regular monitoring by a physician, not an LPN.” Id. at 5.

      Jones also claims that the FCDC’s restraint chair policy impacted her medical

treatment. See id. at ¶ 28. She asserts that she should have been immediately

transported to St. Vincent Hospital for medical evaluation as a reasonable

accommodation. See Doc. No. 32 at 4-5. She also asserts that keeping her in a

restraint chair without proper medical supervision was a failure to accommodate her

disability. Id. In sum, Jones believes she should have been afforded better medical

treatment because she was suicidal and had overdosed on prescription drugs.
Because Jones’ ADA and RA claims are based an alleged lack of medical treatment,

they fail as a matter of law.

      Finally, the record is devoid of any evidence of discriminatory intent on the

part of any individual working for or affiliated with the Faulkner County Sheriff’s

Office.

      Jones’ ADA and RA claims fail as a matter of law and the Defendants are

entitled to summary judgment on these claims.

      B.     Constitutional Claims – Individual Capacity

      Defendants argue that they are entitled to qualified immunity with respect to

Jones’ individual capacity constitutional claims. Qualified immunity protects

government officials from liability for damages “insofar as their conduct does not

violate clearly established statutory or constitutional rights of which a reasonable

person [in their positions] would have known.” Harlow v. Fitzgerald, 457 U.S. 800,

818 (1982). Qualified immunity is a question of law and is appropriately resolved

on summary judgment. McClendon v. Story County Sheriff’s Office, 403 F.3d 510,

515 (8th Cir. 2005); Mitchell v. Forsyth, 472 U.S. 511, 526 (1985).

      To determine whether a defendant is entitled to qualified immunity, the Court

must consider two questions: (1) do the facts alleged by plaintiff establish a violation

of a constitutional or statutory right; and (2) if so, was that right clearly established

at the time of the defendant’s alleged misconduct. Wright v. United States, 813 F.3d
689, 695 (8th Cir. 2015). Courts may exercise “their sound discretion in deciding

which of the two prongs of the qualified immunity analysis should be addressed first

in light of the circumstances of the particular case at hand.” Pearson v. Callahan,

555 U.S. 223, 236 (2009).

      1.     Defendant Sergeant Calene Scott.

      Jones alleges that her constitutional rights under the Eighth and Fourteenth

Amendments were violated because she was placed in a restraint chair and kept there

for hours without appropriate medical care and no evaluation by a physician. Doc.

No. 21.    Sergeant Scott’s only alleged involvement was authorizing Jones’

placement in the chair. Id. at 1. Jones does not allege that Scott (or any other party)

used excessive force while placing her in the restraint chair, and she does not allege

that Scott was involved in any other incident involving alleged excessive force.

      Because Jones was a pre-trial detainee during her incarceration at the FCDC,

her claims are evaluated under the Fourteenth Amendment’s due process clause.

Due process requires that a pre-trial detainee not be punished prior to an adjudication

of guilt. Bell v. Wolfish, 441 U.S. 520, 537 (1979). To support a claim for relief, a

plaintiff must allege and prove that the force purposely or knowingly used against

her was objectively unreasonable, and objective reasonableness turns on the “facts

and circumstances of each particular case.” Kingsley v. Hendrickson, 135 S.Ct.

2466, 2473 (2015). “Constitutionally infirm practices are those that are punitive in
intent, those that are not rationally related to a legitimate purpose, or those that are

rationally related but are excessive in light of their purpose.” Johnson-El v.

Schoemehl, 878 F.2d 1043, 1048 (8th Cir. 1989).

      Restraining a suicidal detainee for his or own protection is constitutionally

permissible. Norris v. Engles, 494 F.3d 634, 639 (8th Cir. 2007) (finding no

constitutional violation where a pretrial detainee, who threatened to kill herself, was

handcuffed, shackled, and chained to a floor grate for approximately three hours);

Glaze v. Allen, Case No. 3:15-cv-161 KGB/BD, 2017 WL 2791190, at *5 (E.D. Ark.

Feb. 27, 2017) (finding no constitutional violation where pretrial detainee was

confined in a restraint chair after being argumentative and refusing to remove his

clothes in order to put on a “suicide gown”); see also Ferrell v. Fitzpatrick, No. CIV.

17-5084-JLV, 2020 WL 2220243, at *14 (D.S.D. May 7, 2020) (citing cases)

(finding that it was not clearly established “that using a restraint chair to control the

behavior of a disruptive, aggressive, physically resistant pretrial detainee with

mental health conditions and an injured wrist constituted impermissible

punishment.”).25


      25
          See also Blakeney v. Rusk County Sheriff, 2004 WL 442672 (5th Cir. March 11,
2004) (unpublished opinion) (finding that placement of disruptive pretrial detainee in a
restraint chair for twenty hours was not punitive); Fuentes v. Wagner, 206 F.3d 335, 343
(3d Cir. 2000) (finding use of restraint chair did not constitute punishment when used “to
stop [detainee’s] disruptive behavior and maintain prison order and security”); Davis v.
Lancaster Cty., Neb., Case No. 4:05CV3238, 2007 WL 2728549, at *6 (D. Neb. Sept. 17,
2007) (finding no constitutional violation where pretrial detainee was confined in a
       Scott’s only involvement with Jones at the FCDC was approving the decision

to place her in the restraint chair. Jones has not asserted that Scott was involved in

any other claimed constitutional violation.26 See Doc. Nos. 21, 32-34 & 32-3. Scott

was not involved in how long Jones was kept in the restraint chair, or in any other

incident she claims occurred involving excessive force. Additionally, Scott testified

that he did not call the nurse because he was not the shift supervisor. His shift ended

at 11 p.m. on February 4, 2019, two and one-half hours after Jones was placed in the

restraint chair. Doc. No. 32-6 at 13.

       There is no evidence in the record to suggest that Scott authorized Jones’

placement in the restraint chair as punishment rather than for her own protection.

Nor is there any evidence that use of the restraint chair was excessive in proportion

to the need to protect Jones from herself. Scott approved placing Jones in the

restraint chair on the evening of February 4, for her own protection – she was

banging her head on a door in an effort to harm herself, and she had taken an

overdose of barbiturates, leading to her visit to Conway Regional. Doc. No. 29-4-1;




restraint chair after he refused direct orders, attacked a corrections officer, and caused a
disturbance).
       26
          A defendant may not be held liable under § 1983 unless he was personally
involved in or had direct responsibility for the constitutional violation. See Mayorga v.
Missouri, 442 F.3d 1128, 1132 (8th Cir. 2006) (“Liability under section 1983 requires a
causal link to, and direct responsibility for, the deprivation of rights.”) (internal quotations
and citations omitted).
Doc. No. 32-6 at 4 & 8. Jones’ placement in the restraint chair prevented her from

harming herself. Doc. No. 32-6 at 12. Jones does not dispute that she threatened to

commit suicide during her incarceration at the FCDC. Doc. No. 32-3 at 28 & 35-

38. Because Scott placed Jones in the restraint chair to protect her, not to punish

her, his actions in doing so were reasonably related to a legitimate governmental

objective27 and were not unconstitutional.

      Finally, as the cases cited above illustrate, it is not clearly established that

placement of a suicidal or disruptive detainee in a restraint chair for her own

protection constitutes impermissible punishment.

      For these reasons, Sergeant Scott is entitled to qualified immunity with respect

to Jones’ individual capacity claims against him.

      2.     Defendant Nurse Karen Grant.

      Jones generally alleges that Nurse Grant failed to provide her with adequate

medical treatment while she was in the restraint chair. Doc. No. 21. She claims that

Grant exercised medical judgment beyond her scope of practice as an LPN and

should have had her evaluated by a physician. Id. at 2. Specifically, Jones claims

that Grant had no authority to prescribe treatment for detoxification or order Jones

to be restrained. Id. at 3. In her deposition, Jones testified that Grant delayed her


      27
        See Parrish v. Dingman, 912 F.3d 464, 468 (8th Cir. 2019) (“Jailers ... have an
important interest in maintaining order and institutional security.”).
treatment for an overdose and refused her requests for medical treatment while she

was in the restraint chair. Doc. No. 32-3 at 39, 51, 63 & 78.

       Again, pretrial detainees’ claims are evaluated under the Fourteenth

Amendment’s Due Process Clause rather than the Eighth Amendment’s prohibition

on cruel and unusual punishment. See Hartsfield v. Colburn, 371 F.3d 454, 457 (8th

Cir. 2004). However, pretrial detainees are entitled to at least as much protection

under the Fourteenth Amendment as under the Eighth Amendment. See id. (citing

Spencer v. Knapheide Truck Equip. Co., 183 F.3d 902, 906 (8th Cir. 1999)); see also

Davis v. Hall, 992 F.2d 151, 152–53 (8th Cir. 1993) (per curiam) (applying

deliberate indifference standard to pretrial detainee’s claims of inadequate medical

care).28 To succeed with an Eighth Amendment inadequate medical care claim, a

plaintiff must allege and prove that: (1) he had objectively serious medical needs;

and (2) prison officials subjectively knew of, but deliberately disregarded, those

serious medical needs. Dulany v. Carnahan, 132 F.3d 1234, 1239 (8th Cir. 1997).

Additionally, the Eighth Circuit has held that a “prisoner must show more than



       28
          In Spencer, the Eighth Circuit explained that it had never articulated an exact
standard for evaluating medical treatment claims brought by pretrial detainees. 183 F.3d
at 905. The Court acknowledged that pretrial detainees’ claims may be subject to an
objective reasonable test rather than the subjective deliberate indifference standard. Id.
The Eighth Circuit addressed this issue again in Bailey v. Feltmann, 810 F.3d 589, 593
(8th Cir. 2016), where it declined to address the proper constitutional standard
unnecessarily, but noted that when that case was decided it was not clearly established
that a pre-trial detainee was entitled to more protection than that provided by the Eighth
Amendment.
negligence, more even than gross negligence, and mere disagreement with treatment

decisions does not rise to the level of a constitutional violation.” Estate of Rosenberg

by Rosenberg v. Crandell, 56 F.3d 35, 37 (8th Cir. 1995).

      There is no evidence that Grant was involved in the decision to place Jones in

the restraint chair. Sergeant Scott approved the decision by other officers to place

Jones in the restraint chair for her protection on the evening of February 4, 2019.

Doc. No. 29-4 at 1; Doc. No. 32-6 at 8. He did not call Grant when Jones was placed

in the chair. Doc. No. 32-6 at 10, 13-14 & 23. Although Grant was not called the

night that Jones was placed in the restraint chair, she was made aware of Jones’

placement in the restraint chair the next morning. Doc. No. 32-4 at 6. The FCDC’s

restraint chair policy does not require that a nurse or physician approve the use of

the restraint chair; rather, the policy states that medical staff may request that an

inmate be placed in the restraint chair for medical reasons. Doc. No. 29-2 at 54. The

record in this case establishes that Jones was not placed in the restraint chair for

medical reasons; instead, she was placed there for her own safety. Accordingly,

Jones’ claim that Grant was not qualified to place Jones in the restraint chair fails.

      The parties dispute what happened after Grant arrived to work the morning of

February 5. Jones does not remember most of her time in the restraint chair at the

FCDC, but maintains that she asked Grant for medical help a number of times and

Grant refused. Doc. No. 32-3 at 39. Grant claims that Jones’ vital signs had been
taken by jail officers at 7:00 and 8:00 a.m. on the morning of February 5, and that

Jones subsequently refused to allow Grant to take her vital signs or provide any other

assistance throughout her time at FCDC. Doc. No. 32-4 at 40-41. Jones denies that

she refused Grant’s efforts to check her vital signs and provide other assistance. Id.

at 51. Grant testified that Jones was fully coherent but aggressive during her

encounters with Jones, and she saw no signs of an emergency medical condition

warranting immediate medical treatment. Id. It is undisputed that when Grant

became aware of Jones’ behavior and suicide attempt, she prepared and had filed an

affidavit and request for involuntary commitment, which was granted the following

day.

       The disputed facts regarding Grant’s involvement with Jones do not create a

genuine dispute in this matter requiring resolution by a jury for a couple of reasons.

First, Jones has not produced any medical records or expert opinion testimony to

establish that she suffered from an emergency medical condition at FCDC

warranting immediate medical treatment or transfer to a hospital. She has not

provided any medical records or expert opinion testimony that she required some

specific treatment related to her overdose that should have been provided by a

physician or other qualified medical care provider while she was at FCDC.29


       29
          There is no indication that Jones had a need for emergency medical treatment or
treatment related to her overdose that would be obvious to a layperson while she was
restrained at the FCDC. See Williams v. Whitfield, No. 2:09CV00100 JLH/BD, 2010 WL
Without such testimony, a jury would have to resort to speculation and conjecture to

determine whether Jones had serious medical needs that Grant deliberately

disregarded. The Court notes that the medical evidence of record establishes that

the emergency department physician at Conway Regional did not admit her to the

hospital for treatment. Instead, Jones was released by Conway Regional to the

FCDC in stable condition with no prescriptions and with instructions to see her

primary care provider at her next available appointment.

       Second, Jones has not produced any evidence to establish a delay in treatment.

And even assuming a delay in treatment, Jones has not produced evidence “‘to

establish the detrimental effect of delay in medical treatment.’” Laughlin v. Schriro,

430 F.3d 927, 929 (8th Cir. 2005) (quoting Crowley v. Hedgepeth, 109 F.3d 500,

502 (8th Cir. 1997) (holding that an inmate must produce verifying medical evidence

to show detrimental effect of a delay in medical treatment to avoid summary

judgment). Indisputably, Jones has not provided any verifying medical evidence

that any delay in medical treatment (i.e., until her involuntary admission) caused her

any specific physical injury.30 Jones has also failed to produce any verifying medical


4792146, at *2 (E.D. Ark. Nov. 17, 2010) (quoting Roberson v. Bradshaw, 198 F.3d 645,
648 (8th Cir.1999) (“‘[W]e have repeatedly emphasized that the need or the deprivation
alleged must be either obvious to the lay person or supported by medical evidence, like a
physician’s diagnosis.’”) (emphasis in original).
       30
          The only physical injury Jones claims she suffered as a result of the restraint chair
is scarring to her wrists and ankles. Doc. No. 32-3 at 63. A detainee must suffer more than
de minimis injuries to support an excessive-force claim based on the use of handcuffs or
evidence that she has been diagnosed with or treated for PTSD or that her mental

condition worsened as a result of being restrained at the FCDC. Jones claims she

does not know what treatment she received while at St. Vincent Hospital after she

was involuntarily committed.31 See Doc. No. 32-3 at 78.

      For these reasons, Jones fails to create a genuine dispute of material fact

regarding whether she suffered from a serious medical condition that was

deliberately disregarded by Grant. Because she cannot establish a constitutional

violation, Grant is entitled to qualified immunity on Jones’ individual capacity

claims. Accordingly, Grant is entitled to summary judgment on Jones’ individual

capacity constitutional claims.

      C.       Constitutional Claims – Official Capacity

      Jones also sues Defendants in their official capacities. Official capacity

claims are “functionally equivalent to a suit against the employing governmental

entity.” Veach v. Bartels Lutheran Home, 627 F.3d 1254, 1257 (8th Cir. 2010).

Thus, a suit against a defendant in his official capacity is in essence a suit against

the County or city itself. See Murray v. Lene, 595 F.3d 868 (8th Cir. 2010); Liebe



physical restraints. See Chambers v. Pennycook, 641 F.3d 898, 907 (8th Cir. 2011);
Crumley v. City of St. Paul, 324 F.3d 1003, 1008 (8th Cir. 2003) (excessive-force claim
failed where the only injury from handcuffing was some bleeding and no “long term or
permanent injury”). There is no evidence before the Court that Jones suffered any long
term or permanent physical injury from being restrained.
      31
           Records from St. Vincent Hospital are not part of the record before the Court.
v. Norton, 157 F.3d 574 (8th Cir. 1998). A municipality cannot be held liable on the

basis of respondeat superior, or simply by virtue of being the employer of a

tortfeasor. Atkinson v. City of Mountain View, Mo., 709 F.3d 1201 (8th Cir. 2013).

Accordingly, as county employees, the Defendants can be held liable in their official

capacities in this case only if Jones can establish that a constitutional violation was

committed pursuant to “(1) an ‘official municipal policy,’ . . . (2) an unofficial

‘custom,’ . . . ; or (3) a deliberately indifferent failure to train or supervise . . . .”

Corwin v. City of Indep., MO., 829 F.3d 695, 699–700 (8th Cir. 2016) (internal

citations omitted).

      In her amended complaint, Jones complains that the FCDC’s restraint chair

policy is unconstitutional because it allows an inmate to be kept in the restraint chair

for up to four hours without a doctor’s supervision. 32 Doc. No. 21 at 2 & 7-8. Jones

argues that applicable jail standards and the restraint chair manufacturer’s

instructions dictate that a person be kept in a restraint chair no more than two hours.

Doc. No. 34 at 9-10; Doc. No. 33. Jones also generally asserts that the Faulkner

County Sheriff’s “informal policy and custom” and its failure to properly train

personnel led to the violation of her rights. Doc. No. 21 at 3-4. Jones specifically

alleges that the sheriff failed to adequately train each Defendant to provide


      32
         In her responsive pleadings, Jones claims for the first time that the FCDC is
operating an unlicensed infirmary. Doc. Nos. 32-34. The Court does not address that
argument because it was not included in Jones’ amended complaint. See Doc. No. 21.
appropriate medical care, id. at 4, and maintains that “the lack of training is obvious.”

Doc. No. 34 at 11. The Court addresses Jones’ policy, custom, and training claims

below.

      FCDC’s Restraint Chair Policy

      With respect to the FCDC’s restraint chair policy, Jones makes no specific

allegations as to why it should be declared unconstitutional other than it allows for

four hours of use without supervision of a physician. She indicates that the maximum

amount of time an inmate should be held in a restraint chair is two hours based on

the manufacturer’s instructions and applicable jail standards. Neither of these

sources provide constitutional standards or due process rights to prisoners. See

generally Phillips v. Norris, 320 F.3d 844, 847 (8th Cir. 2003) (holding that

prisoners do not have a federally protected due process right to require prison

officials to comply with state law, internal rules, or procedures).

      Jones also cites Pardue v. Glass, No. 05-5004, 2008 WL 249173, at *1 (W.D.

Ark. Jan. 29, 2008), for the proposition that any policy allowing more than two hours

in the restraint chair is unconstitutional. Doc. No. 34 at 9. In Pardue, the district

court found that the placement of a detainee in a restraint chair for more than twelve

hours without close monitoring and only one bathroom break constituted

impermissible punishment. Id. at *20-21. The policy in place at that jail provided

that an inmate must be allowed out of the restraint chair every two hours and taken
to the exercise yard and allowed to use the restroom. Id. at *7. The policy allowed

the detainee to be put back in the restraint chair after each two-hour period if he or

she still posed a threat to jail security. Id. The policy also provided that the inmate

was to be checked on every 15 minutes. Id. The Court in Pardue found that the

officer responsible for ensuring that Pardue was released from the restraint chair

every two hours was liable because she failed to do so. Id. at *23. The Court also

found that Washington County was liable because Pardue’s constitutional rights

were violated as a result of the “application of the restraint chair policy and/or failure

to develop an adequate policy to ensure proper use of the chair and proper

monitoring of inmates placed in the chair.” Id. The Court did not further explain

why the existing Washington County policy was constitutionally inadequate, and did

not specifically state that allowing a detainee to be restrained for more than two

hours was unconstitutional. Furthermore, Pardue has no precedential value.

       The Court is aware of no controlling decisions by the Eighth Circuit Court of

Appeals requiring that a detainee be supervised by a physician while kept in a

restraint chair or dictating how long a detainee may be kept in a restraint chair.33



       33
          In Guerra v. Drake, 371 F.3d 404, 405 (8th Cir. 2004), the Eighth Circuit
affirmed a judgment against individual officers in favor of pretrial detainee who was left
in a restraint chair for prolonged periods of time where there was no specific policy in
place. The detainee appealed, asserting several procedural arguments and arguing that
the District Court should have entered judgment against other parties and awarded
punitive damages. Accordingly, the Eighth Circuit did not examine the propriety of the
Other Circuit Courts of Appeals as well as cases from within the Eighth Circuit

indicate that policies allowing a detainee to be placed in a restraint chair for two or

more hours may be permissible if the detainee is adequately monitored and allowed

sufficient breaks. This Court located no caselaw specifically finding that a jail or

prison’s restraint chair policy was or was not constitutional.              Instead, cases

discussing a jail’s use of a restraint chair examined whether the treatment of a

detainee or prisoner was constitutional after examining all the relevant facts.34

Because those cases provide examples that guide the Court’s determination in this

case, several are described below.

       In Fuentes v. Wagner, the Third Circuit Court of Appeals found that an

inmate’s placement in a restraint chair for eight hours did not violate the Eighth

Amendment where the inmate was checked every 15 minutes and released every two

hours for 10 minutes to stretch, exercise, and use the restroom in accordance with




award in favor of detainee based on the use of the restraint chair and offers no
precedential value as to what constitutes permissible use of a restraint chair.
       34
          See e.g., Undlin v. City of Minneapolis, 2009 WL 3754208, at *6 (D. Minn.
Nov. 4, 2009) (finding that dismissal of Undlin’s claims on a Rule 12(b)(6) motion was
inappropriate because claims based on confinement to a restraint chair require “a detailed
factual inquiry into the circumstances of the chair’s use.”). See also Grady v. Holmes,
2007 WL 2507395, at *4 (S.D. Ga. Aug. 30, 2007) (finding no constitutional violation
where “prison officials performed continuous observation and management” of detainee
during his restraint).
prison policy. 206 F.3d 335, 345-346 (3d Cir. 2000). The Fifth Circuit noted that

the detainee in Fuentes was also given food and checked by medical staff. Id.

      The Fifth Circuit Court of Appeals found the placement of a detainee in a

restraint chair for 20 hours constitutional in Blakeney v. Rusk Cty. Sheriff, 89 F.

App’x 897, 899-900 (5th Cir. 2004). The Court first determined that the unruly

disruptive inmate was placed in the chair for a non-punitive reason, and then

examined the detainee’s claims that he was not given food or water and not allowed

to use the bathroom or exercise. Id. at 899. The Fifth Circuit did not examine the

relevant prison policy, but noted testimony from jail officials stating that inmates in

restraint chairs are allowed food at regular meal times and water upon request. Id.

The detainee in Blakeney slept through the night in the restraint chair and was fed

breakfast the next morning; there was no evidence he ever requested water. Id. at

899-900. He also did not request to use the bathroom, but a jail official testified that

if he had done so, a determination would have been made as to whether it was

appropriate to allow him out of the chair to do so. Id. at 900. Finally, the Court

found that a jail official was not deliberately indifferent to the detainee’s need to

exercise because he had been told by a doctor that the restraint chair could be used

for up to 24 hours. Id.

      In Birdine v. Gray, a district court found the use of a restraint chair for

approximately nine hours constitutional based on the following facts:
      (1) Birdine was placed in the restraint chair as a last resort and only
      after physically resisting the officers on two occasions; (2) Birdine was
      constantly monitored while in the restraint chair; (3) a log of the
      monitoring was maintained; (4) he was observed by a nurse while in
      the chair; (5) when the use of the chair exceeded four hours, and
      according to the policies of the jail, the superintendent of the facility
      was called (at 4:00 in the morning) to discuss its continued use and the
      superintendent approved the continued use of the device; (6) Birdine
      was given frequent opportunities to be released from the chair, but he
      declined those opportunities by refusing to agree to be compliant; (7)
      the chair itself is designed to be as comfortable as possible—the chair
      reclines, it is padded, and it has arm rests; (8) there is no evidence that
      the restraint chair was used to punish Birdine, but rather to restrain
      Birdine from harming himself or damaging the holding cell; and (9)
      Birdine was not injured as a result of the use of the chair.

375 F. Supp. 2d 874, 880-881 (D. Neb. 2005).

      In contrast, the district court in Griffis v. Medford found a sheriff liable for

keeping a detainee in a restraint chair over a period of 11 days with only limited

breaks. 2008 WL 2945562, at *27 (W.D. Ark. July 28, 2008), aff’d, 348 F. App’x

194 (8th Cir. 2009). In that case, the Court found that keeping the detainee confined

for so long was excessive, unreasonable, and constituted impermissible punishment.

Id. The Court also noted that jailers had testified that the detainee had been

cooperative, had not caused any disciplinary problems, and was not fighting or being

combative or destructive. Id. The detainee had initially tried to pull some stitches

out, but did not continue doing so during his breaks from the chair, and it appeared

that no one evaluated whether or not the detainee could be removed from the chair.

Id.
      In this case, the FCDC’s restraint chair policy provides that the chair may be

used to control persons who threaten destruction of property or harm to themselves

or others. Doc. No. 29-2 at 53. It may also be used for medical reasons, but in those

cases, requires that medical directions be followed. Id. at 55. In any case, the policy

directs the shift supervisor to monitor the inmate’s conditions and behavior in

conjunction with medical to determine when it is appropriate to remove the inmate

from the chair. Id. at 54. The policy also requires that the inmate be released from

the chair after a period of four hours; offered the opportunity to use the bathroom

and consume meals once an hour; be examined once an hour; and be observed a

minimum of four times an hour. Id. at 55. The restraints are to be adjusted if the

inmate exhibits circulation problems. Id.

      The Court finds that these provisions in FCDC’s restraint chair policy meet

constitutional standards even though an inmate may be restrained for a period of four

hours. The policy, as written, provides for sufficient monitoring of the inmate and

allows for hourly breaks. Multiple courts have found that inmates held in restraint

chairs for longer periods with this type of monitoring and periodic release from the

chair meet constitutional standards, particularly in the case of pre-trial detainees who

are placed in the chair for their own safety or for the safety of others, and not for

punishment.
      Custom

      Jones does not only challenge the FCDC’s formal restraint policy discussed

above; she also alleges that she was kept in the restraint chair for more than four

hours with limited breaks as a result of the Faulkner County Sheriff’s “informal

policy and custom.” Doc. No. 21 at 3-4. According to the Eighth Circuit Court of

Appeals,

      . . . a plaintiff may establish municipal liability through an unofficial
      custom of the municipality by demonstrating “(1) the existence of a
      continuing, widespread, persistent pattern of unconstitutional
      misconduct by the governmental entity’s employees; (2) deliberate
      indifference to or tacit authorization of such conduct by the
      governmental entity’s policymaking officials after notice to the
      officials of that misconduct; and (3) that plaintiff was injured by acts
      pursuant to the governmental entity’s custom, i.e., that the custom was
      a moving force behind the constitutional violation.” Snider v. City of
      Cape Girardeau, 752 F.3d 1149, 1160 (8th Cir. 2014).

Corwin v. City of Indep., MO., 829 F.3d 695, 699–700 (8th Cir. 2016).

      Jones alleges that Faulkner County’s restraint chair policy was not strictly

followed in her case in that she was kept in the restraint chair for more than four

hours and not allowed to go to the bathroom once every hour. However, she does

not allege or provide any evidence that would establish that an unofficial custom

was the cause of the alleged departures from policy. See Davis v. Lancaster Cty.,

Neb., No. 4:05CV3238, 2007 WL 2728549, at *8 (D. Neb. Sept. 17, 2007) (“There

is no evidence that the County has a policy that permits its employees to misuse the
restraint chair, nor is there evidence that by practice or custom the County has

condoned the chair’s misuse.”).

       First, Jones does not allege or provide evidence that she was kept in the

restraint chair too long without sufficient breaks due to “a continuing, widespread,

persistent pattern of unconstitutional misconduct.” 829 F.3d at 700. The

suicide/restraint logs and incident reports indicate that Jones was not kept in the

restraint chair throughout her two-day stay at the FCDC. They also establish that

she may have been in the chair for more than four hours on two occasions.35

Additionally, there is conflicting evidence as to whether or not Jones was afforded

the opportunity for hourly bathroom breaks in accordance with the FCDC’s restraint

chair policy.36 However, there is no evidence or even an allegation that there is a



       35
          Jones was in the restraint chair from 8:30 to 10:30 p.m. on February 4, 2019, and
then taken out to shower. Doc. No. 29-2 at 10. She was back in the chair from 10:30 p.m.
until approximately 3:00 a.m. when she was taken out for a bathroom break as evidenced
by several incident reports (this break was not recorded on the restraint log). Id. at 10-11
& 17. She was in the restraint chair from 3:15 a.m. until 7 a.m. on February 5, 2019, when
her vitals were taken. Id. at 11-12. Her vitals were taken again at 8:00 a.m. and she was
in the chair again from 8:40 a.m. until 9:15 a.m. Id. at 12-13. There is no indication that
she was in the chair again until 4:10 p.m. on February 5, 2019. Id. at 14. The suicide log
indicates that she was in the chair until 11:00 p.m., but incident reports indicate that she
was taken out at 10:10 p.m. and put back in the chair because she was banging her head on
the door. Id. at 14 & 23. On February 6, 2019, Jones was in the chair from 6:50 a.m. until
10:50 a.m. with four bathroom breaks. Id. at 15. At 11:20 a.m., she was placed back into
the chair for “hanging herself” until she was taken to Court at 1:00 p.m. Id. at 16. Jones
was placed back into the chair at 2:05 p.m. after Court, but there is no indication how long
she was kept there. Id.
       36
         The suicide/restraint logs from February 4 and February 5, 2019, do not record
any bathroom breaks. Doc. No. 29-2 at 10-14. The restraint log from February 6 records
continuing, widespread, persistent pattern on the part of Faulkner County in not

following its restraint chair policy. Second, Jones must also demonstrate that

policymaking officials were deliberately indifferent to or tacitly authorized these

alleged departures from policy after receiving notice of such misconduct. Id. Jones

does not allege or present any proof that the Faulkner County Sheriff or any other

official was notified that the restraint chair policy was not followed. Accordingly,

there is no evidence the Faulkner County Sheriff was aware of and deliberately

indifferent to any misuse of the restraint chair policy. Finally, to establish an

unofficial custom, Jones would have to also show that she was injured as a result of

the alleged unofficial custom. Again, Jones has not shown that she suffered any

specific significant mental or physical injury as a result of her time in the restraint

chair.

         In sum, Jones has not made sufficient allegations or presented sufficient

evidence to establish a genuine issue of material fact regarding whether there was a

widespread custom or practice of unconstitutional misconduct, known to and

unaddressed by policymaking officials, that caused injury to her. Accordingly,

Faulkner County is entitled to summary judgment on Jones’ official capacity custom

claim.



bathroom breaks. Id. at 15. Grant testified that the policy was followed and Jones was
offered bathroom breaks. See Doc. No. 32-4 at 41-42.
      Failure-to-Train

      “The inadequacy of police hiring, training, or supervising may serve as the

basis for § 1983 liability only where the failure amounts to deliberate indifference

to the rights of persons with whom the police come into contact.” Glasper v. City of

Hughes, Arkansas, 269 F. Supp. 3d 875, 901 (E.D. Ark. 2017) (citing City of Canton,

Ohio v. Harris, 489 U.S. 378, 388 (1989)). Claims based on deficient hiring or

failure to train and supervise employees require proof that:

      (1) the [municipality]’s practices were inadequate; (2) the
      [municipality] was deliberately indifferent to the rights of others in
      adopting them, such that the failure to hire, train, or supervise reflects
      a deliberate or conscious choice by the [municipality]; and (3) an
      alleged deficiency in the hiring, training, or supervising procedures
      actually caused the plaintiff’s injury.

Id. (citing B.A.B., Jr. v. Bd. of Educ. of City of St. Louis, 698 F.3d 1037, 1040 (8th

Cir. 2012)). “Deliberate indifference entails a level of culpability equal to the

criminal law definition of recklessness.” Id. Further, a plaintiff raising an inadequate

training/supervision claim must show that the municipality “had notice that its

procedures were inadequate and were likely to result in a violation of constitutional

rights.” Id. at 901-902 (citing Andrews v. Fowler, 98 F.3d 1069, 1076 (8th Cir.

1996)). See also Parrish v. Ball, 594 F.3d 993, 1002 (8th Cir. 2010) (plaintiff

asserting failure to supervise and train staff must show that supervisor “1) Received

notice of a pattern of unconstitutional acts committed by subordinates; 2)

Demonstrated deliberate indifference to or tacit authorization of the offensive acts;
3) Failed to take sufficient remedial action; and 4) That such failure proximately

caused injury to [Plaintiff].”).

      Jones has not alleged any facts or produced any evidence to support an official

capacity claim based on lack of training or supervision. Jones alleges that the

Defendants were not properly trained in the use of a restraint chair or to provide

medical care to an inmate placed in a restraint chair. Sergeant Scott testified that his

training in the use of the restraint chair consisted of reviewing jail standards and the

jail’s policy. See Doc. No. 32-6 at 5 & 22. Scott also acknowledged he did not have

specific medical training beyond administering CPR. Id. Tracee Williams did not

remember what training she received regarding the restraint chair. Doc. No. 32-5 at

15. Grant testified she had no specific training on how to mitigate the impact of

using a restraint chair on someone with a mental disability. Doc. No. 32-4 at 45-46.

      Jones does not describe what training or supervision was provided, how the

training or supervision was lacking, or how any lack of training or supervision

injured her. As addressed earlier, Jones has not offered any expert testimony to

support that she required emergency medical treatment while she was in the restraint

chair or that use of the restraint chair worsened her condition. The evidence before

the Court establishes that she repeatedly threatened to kill herself and was kept in

the restraint chair for her own protection.
      Finally, Jones has not even alleged that Faulkner County “had notice that its

procedures were inadequate and were likely to result in a violation of constitutional

rights.” Glasper v. City of Hughes, Arkansas, 269 F. Supp. 3d at 901-902. Jones

does not allege that the Faulkner County Sheriff had notice of a pattern of

unconstitutional acts committed by subordinates related to the claims she asserts;

she provides no evidence of any pattern of unconstitutional activity; and she does

not allege that the sheriff was aware of any such lack of training or supervision and

failed to take remedial action.

      In sum, Jones offers no evidence to support her bald assertion that she was

injured because Faulkner County did not appropriately train its employees in the use

of the restraint chair. Accordingly, the Defendants are entitled to summary judgment

on Jones’ official capacity training claim.

D.    State Law Claims

      Because Jones’ federal claims are subject to dismissal, the Court declines to

exercise jurisdiction over her state law claims. See Gibson v. Weber, 433 F.3d 642,

647 (8th Cir. 2006) (Congress unambiguously gave district courts discretion in 28

U.S.C. § 1367(c) to dismiss supplemental state law claims when all federal claims

have been dismissed). These claims are dismissed without prejudice.
                                IV. Conclusion

      For the reasons stated herein, Defendants’ motion for summary judgment is

granted. Jones’ ADA/RA claims fail as a matter of law and are dismissed with

prejudice. Grant and Scott are entitled to qualified immunity on her individual

capacity constitutional claims; those claims are dismissed with prejudice. Jones’

official capacity claims based on the FCDC’s restraint chair policy fail and are

dismissed with prejudice. The Court declines to exercise jurisdiction over Jones’

supplemental state law claims; accordingly, those claims are dismissed without

prejudice.

      DATED this 19th day of May, 2021.



                                     ___________________________________
                                     UNITED STATES MAGISTRATE JUDGE
